DETAILED ACTION
This is the first Office action on the merits of Application No. 16/613,002. Claims 1-5 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2019, 1/6/2020, 4/6/2021, and 8/3/2021 have been considered by the examiner.

Claim Interpretation
For the terms ‘bottomed’ and ‘bottom’ in claim 4, the direction and orientation are clear (e.g. paragraph [0076]) as this is an understood feature of the hole (i.e. blind hole)

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
in claim 3, line 5, the phrase “on the rotation axis” should be –along the rotation axis—as these features are not ‘on’ the axis; and
in claim 4, lines 3-4, the phrase “the rotation axis” appears it should be –a rotation axis—because this is the first time the element has been recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, lines 8-9, the phrase for the disc spring being "in contact with at least one of the first friction body and the second friction body" renders the claim indefinite because it is unclear. The specification appears to have used the term ‘contact’ to mean direct contact. Fig. 8 shows the disc spring in direct contact with only one friction body. Thus, language indicating contact of the disc spring with more than one friction body does not seem appropriate. For example, it appears “at least one of…and” could be amended to –either one of…or--.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanishi (Japanese Document JP2008095322, cited on the IDS dated 11/12/2019).
Regarding claim 1, Kawanishi discloses a torque limiter (e.g. Fig. 2) characterized by comprising: a first rotary body (Fig. 2, cylinder 1) to be rotated by a drive source (e.g. Fig. 1, motor 9); a first friction body (Fig. 2, plate 7) locked to the first rotary body; a second friction body (Fig. 2, plate 6) stacked on the first friction body and to be rotated with rotation of the first friction body by a friction force between the first friction body and the second friction body (shown in Fig. 2); a second rotary body (Fig. 2, shaft 2) locked to the second friction body; at least one disc (Fig. 2, disc spring 27 and paragraph [0014]) spring for biasing the first friction body and the second friction body in a stacking direction of the first friction body and the second shown in Fig. 2); and a fastening member (Fig. 2, adjustment member 5) for compressing the disc spring.  
Regarding claim 2, Kawanishi discloses the torque limiter according to claim 1, characterized in that the fastening member fixes the disc spring to the first rotary body without contacting the second rotary body (Fig. 2, particularly spring 27 closest to 10b contacts body 1, but not body 2).  
Regarding claim 3, Kawanishi discloses the torque limiter according to claim 2, characterized in that the first rotary body and the second rotary body have a same rotation axis (shown in Fig. 2), the first friction body and the second friction body are stacked between the first rotary body and the second rotary body along the rotation axis (shown in Fig. 2), the disc spring is arranged coaxially with the first rotary body and in contact with the first rotary body (shown in Fig. 2), and the fastening member presses and fixes the disc spring against the first rotary body (Fig. 2 shows that when 5 is fastened on threads 31a/31b the disc spring near 10b is compressed/fixed on 1). 
Regarding claim 4, as best understood, Kawanishi discloses the torque limiter according to claim 2, characterized in that the first rotary body has a bottomed hole (Fig. 2, 1 has opening near 5 and bottom near 10b) formed in a direction of the rotation axis (shown in Fig. 2), and a first screw portion (31b and paragraph [0014]) formed on an inner circumferential surface on an opening side of the first rotary body formed with the hole (shown in Fig. 2), the first friction body and the second friction body are annular and arranged coaxially with the rotation axis of the first rotary body in the hole of the first rotary body (shown in Fig. 2), the disc spring is arranged coaxially with the rotation axis of the first rotary body and in contact with either of the first friction Fig. 2, shows first friction body/plate 7) or the second friction body in the hole of the first rotary body (shown in Fig. 2. Alternatively, the disc spring is indirectly in contact with multiple first and second friction bodies as the plates are compressed together.), the fastening member has a second screw (31a) portion corresponding to the first screw portion of the first rotary body, and a through-hole (e.g. Fig. 2, 24c fits in the though hole) formed through a rotation axis of the fastening member, the fastening member is fixed to the first rotary body by screwing the second screw portion and the first screw portion of the first rotary body (Fig. 2, 31a and 31b are screwed to each other and axially press 27) while pressing the disc spring, the first friction body and the second friction body against a bottom surface of the hole of the first rotary body (shown in Fig. 2), and the second rotary body is inserted through the through-hole of the fastening member and hollow portions of the annular first friction body and second friction body (shown in Fig. 2), and is not in contact with the fastening member (bearing 24c prevents contact).  
Regarding claim 5, Kawanishi discloses a drive device comprising: the torque limiter claim 1; a drive part (e.g. Fig. 1, 10a) for rotationally driving the first rotary body; and a transmission part (e.g. Fig. 1, 20a) for transmitting rotation of the second rotary body to a drive target (Fig. 1).

Conclusion
The prior art made of record in this action or cited in the IDS are deemed the most relevant art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659